Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                      Apr 29 2014, 9:40 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE:                                 ATTORNEYS FOR APPELLEE:

LANDON SHAW                                       GREGORY F. ZOELLER
Bunker Hill, Indiana                              Attorney General of Indiana

                                                  JOSEPH Y. HO
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

LANDON SHAW,                                      )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 45A04-1303-CR-100
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                       APPEAL FROM THE LAKE SUPERIOR COURT
                          The Honorable Thomas P. Stefaniak, Judge
                          The Honorable Natalie Bokota, Magistrate
                               Cause No. 45G04-0803-FA-9



                                        April 29, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                   STATEMENT OF THE CASE

        Landon Shaw appeals the trial court’s denial of his motion for jail credit and good

time allowance. Shaw presents a single issue for our review, but, as the State points out,

we are without jurisdiction to consider this appeal. Accordingly, we dismiss.

                           FACTS AND PROCEDURAL HISTORY

        In 2008, Shaw was convicted of robbery, as a Class A felony, and the trial court

sentenced him to thirty years executed. The trial court awarded Shaw 263 days of “jail

time credit” and 263 days of “good time credit for a total of 526 days.” Appellant’s App.

at 23. On January 22, 2013, Shaw filed a petition for jail time credit alleging that “his

judgment of conviction does not reflect that he received any Earned Credit time[.]”

Appellant’s Supp. App. at 3. The trial court denied that motion the same day.

        On May 3, Shaw filed a second petition for jail time credit. In the second petition,

Shaw acknowledged that the abstract of judgment correctly showed that he had a total of

526 days of credit time, but he asserted that the Department of Correction (“DOC”) had

not set his release date to reflect the credit time. Shaw asked the trial court to issue an

order that “clarifies that the abstract of judgment . . . is correct and that the jail time credit

days and earned credit time class 1 days [sic] for a total of 526 days that the Defendant is

entitled to” and to “[h]ave said abstract of judgment served upon the Indiana Department

of Correction ‘Classification Department’ for proper adjustment to the Defendant’s

sentence.” Appellant’s App. at 19. The trial court denied Shaw’s second petition. This

appeal ensued.1


        1
            The State moves to dismiss this appeal on the basis that Shaw’s failure to timely appeal from
the trial court’s January 22 order denying his first petition for jail time credit bars his appeal of the May 3
                                                      2
                                 DISCUSSION AND DECISION

        Shaw contends that the trial court erred when it denied his petition for jail time

credit because his earliest possible release date, according to the DOC, “does not reflect

that he received jail time credit & earned credit time, that being 526 days total[.]”

Appellant’s Brief at 5. Shaw maintains that he

        has attempted to exhaust his administrative remedies by informing the
        Classification Department at the Facility in which he is housed and the
        Head of Classification of the Indiana Department of Correction, [but] these
        attempts were totally ignored and even the I.D.O.C.’s own Detail Credit
        Calculation clearly shows that Shaw was never given Earned Credit Time
        for a total of 526 days.

Id. But Shaw does not explain what administrative remedies are available to him, and he

does not direct us to any part of the record on appeal showing that he exhausted those

remedies.

        Our supreme court has held that where, as here, a prisoner alleges that he is being

deprived of earned credit time toward his sentence, he must “show what the relevant

DOC administrative grievance procedures are” and that he has “exhaust[ed those]

administrative remedies before seeking relief from a court.” Neff v. State, 888 N.E.2d
1249, 1252 (Ind. 2008); Young v. State, 888 N.E.2d 1253, 1254 (Ind. 2008). Here, again,

Shaw has neither explained what the relevant grievance procedures are nor shown that he

has exhausted those administrative remedies.



order. The State maintains that “[t]he claimed error Defendant raised in his first petition was identical to
the claimed error he raises in the instant petition.” Appellee’s Brief at 4. But Shaw did not allege the
same error in his two petitions. In his first petition, Shaw alleged that the abstract of judgment did not
accurately show his credit time. But in his second petition, Shaw acknowledged that the abstract of
judgment was correct and merely asked the trial court to “clarify” for the DOC his actual credit time.
Accordingly, we do not revisit our motions panel’s denial of the State’s motion to dismiss.

                                                     3
       “Indiana views the failure to exhaust administrative remedies as a matter of

subject matter jurisdiction.” Sun Life Assur. Co. of Can. v. Indiana Comprehensive

Health Ins. Ass’n, 827 N.E.2d 1206, 1209 (Ind. Ct. App. 2005), trans. denied. Subject

matter jurisdiction must exist in order for a trial court’s entry of judgment to be valid.

City of Marion v. Howard, 832 N.E.2d 528, 531 (Ind. Ct. App. 2005), trans. denied. If

subject matter jurisdiction is absent, the trial court’s judgment is rendered void. Id. Lack

of subject matter jurisdiction may be raised at any time, and courts are required to

consider the issue sua sponte if it is not properly raised by the party challenging

jurisdiction. Stewart v. Kingsley Terrace Church of Christ, Inc., 767 N.E.2d 542, 544

(Ind. Ct. App. 2002). Accordingly, we hold that the trial court’s order denying Shaw’s

petition for jail time credit is void, and we are without jurisdiction to consider this appeal.

       Dismissed.

VAIDIK, C.J., and BROWN, J., concur.




                                               4